Citation Nr: 1421000	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic hypochromic anemia.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the Veteran's August 2012 VA Form 9, Appeal to the Board of Veterans' Appeals, she requested a hearing before a Board member at a local office (Travel Board hearing).  A review of the paper file and electronic record is absent for any subsequent documentation to indicate that she may have withdrawn this request; to the contrary, the September 2012 deferred rating decision and VA Form 8 (Certification of Appeal) referenced the outstanding request.  

      Therefore, the Veteran should be scheduled for a Travel Board hearing in accordance with her expressed desire.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



